NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted April 3, 2019* 
                                  Decided April 3, 2019 
                                              
                                          Before 
 
                         JOEL M. FLAUM, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge 
                          
                         AMY J. ST. EVE, Circuit Judge 
 
No. 18‐2888 
 
UNITED STATES OF AMERICA,                         Appeal from the United States District 
      Plaintiff‐Appellee,                         Court for the Northern District of 
                                                  Illinois, Eastern Division. 
      v.                                           
                                                  No. 1:17‐cr‐00063‐1 
KORI BROADY,                                       
      Defendant‐Appellant.                        Charles R. Norgle, 
                                                  Judge. 
 
                                               

                                        O R D E R 

         Kori Broady created an Employer Identification Number with the IRS for the 
“Kuran Hadid‐El Estate” and named his alias, Xavier De Indios, as the executor. Later, 
he established an Employer Identification Number for the “Kuran Hadid El Legacy 
Trust” and identified “De Indios” as the trustee. Broady mailed tax returns to the IRS in 

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐2888                                                                           Page  2 
 
the name of the estate and the trust, claiming large tax refunds. Although he managed 
to obtain and deposit a check for $543,570, IRS special agents ultimately arrested him. 
Representing himself at trial, Broady argued that he had never acted with fraudulent 
intent because he believed the government owed him the money. A jury found Broady 
guilty of two counts of mail fraud under 18 U.S.C. § 1341, two counts of filing false 
claims with the IRS under 18 U.S.C. § 287, and one count of converting money 
belonging to the United States under 18 U.S.C. § 641. The district court denied his 
motion for a new trial. On appeal, he argues that he was deprived of a fair trial in 
numerous ways. We affirm. 
 
        Broady first argues that prosecutors unfairly made “presumptive allegations of 
false trusts, false estates and fake names”—essentially, he contends that the government 
made improper, unsubstantiated remarks that prejudiced him before the jury. Broady 
did not object to the remarks at trial, so under plain‐error review he must demonstrate 
that prosecutors made “obviously or clearly improper” remarks that deprived him of a 
fair trial and that the trial’s outcome probably would have been different but for the 
error. See United States v. Durham, 766 F.3d 672, 684 (7th Cir. 2014). But the prosecutors 
made no improper remarks, and ample evidence supported the fictitious nature of the 
trust and estate, Broady’s use of aliases, and the falsity of the statements that Broady 
made on the tax returns. Consider the confiscated IRS check alone (which, as Broady 
himself points out, was in evidence). The check was issued to a non‐existent, 
supposedly‐deceased person (“Kuran Hadid El”). The check was confiscated during 
Broady’s attempt to deposit it into this non‐existent person’s account. And Broady 
identified himself as “Xavier De Indios” to the IRS special agents who confiscated the 
check. Even by itself, this more than justified the government’s numerous references to 
false statements, fictitious entities, and aliases. To the extent that Broady intended 
simply to argue that the evidence was insufficient to convict him, he does not come 
close to overcoming the “heavy burden” of overturning a jury verdict in light of the 
evidence in the record. See United States v. Curescu, 674 F.3d 735, 742 (7th Cir. 2012). 
         
        Broady also contends that the government “suppressed” exculpatory evidence 
he wished to use to “substantiate the executorship of the estate.” Relatedly, he argues 
that the district court lacked “personal jurisdiction” over him because the allegedly 
fraudulent returns were filed by the trust and the estate, not by Broady individually. 
These arguments are frivolous. Broady was indicted for his role in obtaining, or 
attempting to obtain, tax refunds through fraud, and then converting the funds for his 
personal use. The criminal indictment against him and his presence in the country 
brought him squarely within the jurisdiction of the United States. 18 U.S.C. § 3231; 
No. 18‐2888                                                                             Page  3 
 
United States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011). That he created and used 
separate entities to effectuate the scheme is irrelevant. 
         
        Broady also argues that the district judge deprived him of a fair trial by 
exhibiting hostility toward him before the jury. To succeed, Broady must show that the 
perceived hostility conveyed a bias, and that bias in turn prejudiced the jury against 
him. See United States v. El‐Bey, 873 F.3d 1015, 1020 (7th Cir. 2017). But Broady does not 
direct our attention to any specific conduct by the district judge in front of the jury, let 
alone any that rises to the highly “unusual” level at which the atmosphere of 
impartiality is destroyed. United States v. Betts‐Gaston, 860 F.3d 525, 536 (7th Cir. 2017). 
          
        Broady next contends that the district judge unfairly prevented him from 
arguing that his religious beliefs provided a good‐faith defense to the charges. The 
argument is confusing given Broady’s pretrial motions in limine to bar the government 
from referring to his “religious affiliation,” which were deemed unnecessary in light of 
the government’s representation that it did not plan to touch on religion at all. But, 
given Broady’s many attempts to get a “good faith” defense into the trial record, we 
will take him at his word that he sought to preclude evidence only of his affiliation with 
a particular religious group—the Moorish Science Temple—while still arguing that his 
beliefs, not fraudulent intent, drove his pursuit of tax refunds. It does not matter; 
Broady was not entitled to argue good faith to the jury, or to obtain a jury instruction 
about good faith, because he did not submit any evidence at trial about his beliefs. See 
United States v. Fadden, 874 F.3d 979, 982 (7th Cir. 2017); United States v. Kokenis, 662 F.3d 
919, 929 (7th Cir. 2011). Broady unsuccessfully attempted to question an IRS agent about 
statements Broady made about “a bond initiated at his birth,” but he did not testify 
about his state of mind, and he did not point to any circumstantial evidence of his 
beliefs. The district judge had no obligation to entertain a good‐faith defense lacking 
any evidentiary basis. 
         
        Broady’s remaining arguments are also frivolous. He argues that the district 
court should have granted him a new trial because he obtained new evidence—two 
letters he received from the IRS in response to his (false) report that a refund check had 
been lost or stolen, that he admits to having in his possession during trial—showing 
that an IRS witness gave false testimony. But to support the argument he merely 
incorporates his new‐trial motion by reference, which is not permitted. See Norfleet v. 
Walker, 684 F.3d 688, 691 (7th Cir. 2012). In any event, the government aptly points out 
that Broady was not prejudiced by the absence of evidence of additional false statements 
he had made to the IRS. Broady also contends the government selectively prosecuted 
No. 18‐2888                                                                          Page  4 
 
him based on his religious affiliation, but he provided no evidence of this, let alone the 
“clear evidence” necessary to “displac[e] the presumption that the prosecution acted 
lawfully.” Reno v. Am.‐Arab Anti‐Discrimination Comm., 525 U.S. 471, 489 (1999). Finally, 
Broady provides no support for his contention that Judge Norgle should have recused 
himself under 28 U.S.C. § 144 after supposedly exhibiting bias at the first status hearing 
he held after taking over the case. The hearing consisted of rulings and case 
administration matters, which are not fodder for claims of bias. Liteky v. United States, 
510 U.S. 540, 555 (1994). Nor are expressions of impatience or annoyance. See id. 
        
       We have considered Broady’s other arguments, and none has merit. 
        
                                                                                AFFIRMED